DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguma et al. (US 2016/0101462 A1, hereinafter Oguma, cited by applicant).
Re Claim 26. Oguma teaches an investment casting system comprising: 
a core (Fig. 1, 4 & 9, item 18) having a surface roughness (Fig. 1) and at least one fine detail (Fig. 4, item 12a); 
a strengthening coating (Fig. 1, item 19a) applied to said core to adhere the at least one fine detail to said core and to smooth (Fig. 1) at least a portion of the surface of said core; 
a shell (Fig. 9, item 61) positioned relative to said core; and 
wherein said strengthening coating comprises metal oxides (para. 99).
  
Re Claim 27. Oguma teaches an investment casting system comprising: 
a ceramic core (Fig. 1, 4 & 9, item 18) having at least one fine detail (Fig. 4, item 12a); 

wherein said strengthening coating comprises metal oxides (para. 99).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2010/0000698, hereinafter Newton, previously cited) in view of Memmen (US 2008/0006384, previously cited).
Re Claim 1. Newton teaches an investment casting system comprising: 
a core (Fig. 2, item 22) having at least one fine detail, and wherein the core includes at least one additively manufactured component, wherein a strengthening coating (Fig. 3, item 26) is applied at least to said at least one fine detail; 


	Newton fails to specifically teach that each fine detail in the at least one fine detail is a distinct component from a remainder of the core, and the strengthening coating joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

The invention of Memmen encompasses investment casting. Memmen teaches the refractory metal core (Fig. 1, 2 & 4, item 20), which is a distinct component from a remainder of the core (Fig. 4, item 70), having a plurality of pin shaped details and each of said pin shaped details defines a negative space of a film cooling hole (Fig. 8).
In view of Memmen, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton to employ each fine detail in the at least one fine detail being a distinct component from a remainder of the core, since Memmen teaches the advantage of using them, which is to produce multiple film cooling holes on the casting product.
As Newton teaches to apply the strengthening coating to an entirety of the core (para. 18), the strengthening coating will cover both the at least one fine detail and the remainder of the core, thus joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

Regarding “at least one additively manufactured component”, it is a product-by-process limitation, which does not carry a patentable weight.


Re Claim 2. The combination teaches wherein said strengthening coating is applied to an entirety of said core (Newton, para. 18).

Re Claim 3. The combination teaches wherein said strengthening coating is applied to at least a portion of said shell (Newton, para. 18).

Re Claim 4. The combination teaches wherein said core comprises at least two distinct core components (Newton, Fig. 2, item 22 or Memmen, Fig. 4, item 70 & Memmen, Fig. 4, item 20) and wherein said strengthening coating maintains a relative position of the at least two distinct core components (see rejection of Claim 1).

Re Claim 5. The combination teaches wherein said strengthening coating is a non-reactive material (Newton, para. 19-21).

Re Claim 6. The combination teaches wherein the at least one fine detail includes a negative space of at least one film cooling hole (Memmen, Fig. 8).

Re Claim 9. The combination teaches wherein the core is an investment casting core of at least one of an airfoil, a blade outer air seal (BOAS), and a combustor liner (Newton, para. 13-15).
1192527US01; 67097-3374 PUS1
Re Claim 10. The combination teaches wherein the strengthening coating is at least one of a metal oxide, a nitride, a carbide and a silicide coating (Newton, para. 19-21).

Re Claim 11. The combination teaches wherein the strengthening coating is one of a vapor deposition coating and a spray coating (Newton, para. 22).

Re Claim 21. The combination teaches wherein the at least one fine detail includes a plurality of pin shaped details (Memmen, Fig. 1 & 2, item 20) and each of said pin shaped details defines a negative space of a film cooling hole (Fig. 8).

** The following rejections have been provided to expedite the prosecution, in case the applicant does not agree with the examiner’s position that the claimed “at least one additively manufactured component does not carry any patentable weight”, due to being a product-by-process limitation. **
Claims 1-6, 8-11, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Schilling (US 2016/0256918, previously cited) and Memmen.
Re Claim 1. Newton teaches an investment casting system comprising: 

a shell (Fig. 2, item 24) positioned relative to said core. 
.
Newton fails to specifically teach that the core includes at least one additively manufactured component, and that each fine detail in the at least one fine detail is a distinct component from a remainder of the core, and the strengthening coating joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

The invention of Schilling encompasses investment casting. Schilling teaches to additively manufacture the core (para. 54) to avoid used of tool and quickly change geometry of the mold and core (para. 39 & 40).
In view of Schilling, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton to make core by additive manufacturing; since Schilling teaches the advantage of using it, which is to avoid used of tool and quickly change geometry of the mold and core (para. 39 & 40).

The invention of Memmen encompasses investment casting. Memmen teaches the refractory metal core (Fig. 1, 2 & 4, item 20), which is a distinct component from a remainder of the core (Fig. 4, item 70), having a plurality of pin shaped details and each of said pin shaped details defines a negative space of a film cooling hole (Fig. 8).

As Newton teaches to apply the strengthening coating to an entirety of the core (para. 18), the strengthening coating will cover both the at least one fine detail and the remainder of the core, thus joining the fine detail to the remainder of the core and maintaining a relative position of the at least one fine detail and the remainder of the core.

	Re Claims 2-6, 9-11, and 21. See paragraph 5, above.

Re Claim 8. As Schilling teaches to coat the additively manufactured core to make a smooth surface (para. 59), one combining the cited references would make an exterior surface roughness of the strengthening coating to be less than a surface roughness of the core, to produce a smooth mold surface.

Re Claim 25. As Schilling teaches the advantage of making a core using additive manufacturing technique, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Newton to have the at least one fine detail, which is the part of the core by additive manufacturing.

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
On pages 5 and 6, regarding claim 1, applicant argued that the mere existence of a strengthening coating does not inherently join the fine detail to the remainder of the core.
The examiner disagrees with this because the coasting of Newton (see annotated Fig. 4 below) would cover both the at least one fine detail (item 20) and the remainder of the core (items 72, 73 & 74), as Newtown teaches to apply the coating to an entirety of said core (Newton, para. 18). Therefore, the coating of Newton would inherently join the fine detail to the remainder of the core.

    PNG
    media_image1.png
    398
    564
    media_image1.png
    Greyscale

In addition, since Newton in view of Memmen and the claimed method employ substantially similar materials and process, it is reasonable to believe that the claimed properties (the coating joining the fine detail to the remainder of the core) would have naturally flowed following the teachings of Newton in view of Memmen. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant also argued that the examiner cannot argue that the mere existence of the coating inherently joining the detail to the core, when the examiner has previously identified alternate methods of joining the detail to the core that are subsequently covered in a coating.
The examiner is now relying on a different combination of references, therefore, is not tied to a previous interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/16/2021